I dissent from so much of the opinion of Judge CRANE as holds that parcels Nos. 198, 102 and 168 Park Hill avenue are not liable to assessment for the purposes of taxation.
The six parcels referred to in the prevailing opinion, though purchased at different times, nevertheless were purchased for the purpose of forming one entire plant and were so intended. The superintendent of Wallace Lodge testified, and his testimony was not contradicted, that he considered the different parcels "all as one parcel," and they obviously are when the object of the purchases and the purposes to which they were to be put are taken into consideration. The referee considered these six parcels as one, as did also the court at Special Term; the Appellate Division regarded them *Page 50 
as one parcel. They, all taken together, are called "Wallace Lodge Property." They are just as much one parcel as is an ordinary summer hotel which is made up of different parcels.
No. 198 Park Hill avenue is the lot on which the Annex stands. It is used at times as an overflow for the Lodge though generally for the families of missionaries with children and for the housing of the servants of the Lodge. Nos. 102 and 168 are used by guests of the Lodge, including outsiders, as recreation grounds.
Either the entire six parcels are exempt from taxation or else none of them is. The fact that they were assessed as separate parcels does not make them so when taking into consideration the use to which they are put. Such division was for the convenience of the assessors only.
The fact that the Lodge contemplates building bungalows on one or both of parcels Nos. 102 and 168 does not change the character of the use to which they are now put. But bungalows, if built on these parcels, would not separate them from the Lodge any more than cottages built upon summer hotel grounds are considered separate from the hotel proper. They are all considered as part of the parcel upon which the hotel stands.
I am of the opinion that the six parcels in question should be considered as one and that they are liable to assessment for the purposes of taxation. The use to which this property as a whole is put does not bring it within the provisions of the statute entitling the relator to an exemption.
HISCOCK, Ch. J., and LEHMAN, J., concur with CRANE, J.; ANDREWS, J., votes for reversal of order in each proceeding; McLAUGHLIN, J., dissents in opinion, from so much of opinion of CRANE, J., as directs a reversal of the order of the Appellate Division in the proceedings relating to property on Park Hill avenue, in which CARDOZO and POUND, JJ., concur.
Ordered accordingly. *Page 51